CARDINE, Justice,
specially concurring.
The underpinning for this decision is the court’s finding that appellee’s attorney was not appointed by the court to represent him. Our decision in this case is governed by W.S. 14-2-116(a). It provides that “[t]he court shall appoint counsel for a party who is financially unable to obtain counsel * * The statute is unclear as to when the appointment must be made for purposes of compensation. The court appointed counsel to represent Jennings in this case when it ordered payment of his attorney’s fees. The difficulty with this case is that the appointment occurred after the proceeding requiring an attorney had been concluded. I would hold that for the right to compensation to accrue under W.S. 14-2-116, the appointment must be made before or during the proceeding, upon indi-gency being established, but not after the proceeding has ended.